Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 07/07/2021.

Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 10,610,779 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
method for game play of a video game available on a cloud gaming system
detecting a request for game play of the video game
the request identifying players that are to be invited to join in game play of the video game
wherein the video game is a multi-player video game played between the players to define a current game state
sending a notification to the players with an invitation to join in game play of the video game at or before the scheduled time in response to  the request
evaluating response to the notification received from one or more of the players to identify specific ones of the players that have accepted the invitation for game play of the video game at the scheduled time
pre-loading the video game up to a point defined by the current game state from where game play of the video game is to begin for the specific ones of the 
players that have accepted the invitation for game play
the pre-loading performed before the scheduled time
wherein the response received from a player includes an authorization for the cloud gaming system to begin pre-loading the video game for game play for the player 
to enable the player to begin game play of the video game at the scheduled time
the pre-loading of the video game for the player performed by the server further includes retrieving a set of routines followed by the player during setting up of the video game, the set of routines retrieved from game data of the video game, 
retrieving inputs provided by the player for each routine of the set of routines during set up and during execution of the video game up to the point and instantiating the video game at the server
the instantiating includes executing the set of routines followed by the player and automatically providing the inputs for each routine of the set of routines and during execution of the video game up to the point
the pre-loading of the video game causing game data of the video game to be updated up to the point from where the game play is to begin to enable the player to resume game play from the point


Allowable Subject Matter
Claims 1-16 would be allowable if appropriate action is taken to overcome the rejection(s) under the nonstatutory double-patenting doctrine set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715